FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                   BILL OF COSTS
                          Court of Appeals No. 12-14-00230-CV

                                 Trial Court No. 2014-4404CV

Harold & Delores Patton

Vs.

Loancare, LLC
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                  $10.00    Cornelia A Hartman
Motion fee                                  $10.00    Cortney Ortega
Clerk's record                             $175.00    J Keith Stanley
Required Texas.gov efiling fee              $20.00    Courtney Ortega
Supreme Court chapter 51 fee                $50.00    Courtney Ortega
Indigent                                    $25.00    Courtney Ortega
Filing                                     $100.00    Cortney Ortega
TOTAL:                                     $390.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 13th day of November 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk